DETAILED ACTION	
In Applicant’s Response dated 6/28/2022, Applicant amended claims 1 to 9; and argued against all rejections previously set forth in the Office action dated 3/28/2022.
	

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Zhang does not have to specifically teach the aspect of awareness as the aspect is already in the primary reference. It just need to teach the aspect wherein the system falsely detects user’s state of mind and adjust accordingly, and Bruhn teaches the aspect wherein the user’s state of mind is user’s awareness, and all aspect of the claim are taught by the combination of Bruhn and Zhang, therefore applicant’s argument is unpersuasive. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amended limitation are not specifically taught in the specification or the original claims. More specifically, the specification and the original claims do not teach the limitation “wherein the user awareness detection is indicative of whether a user proximate to an information handling system is focused and attentive to a task or other information at the information handling system.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear what constitutes “wherein the user awareness detection is indicative of whether a user proximate to an information handling system is focused and attentive to a task or other information at the information handling system.” It is unclear whether the user’s attention is actually on the information handling system itself from example setting up the information handling system or whether the user’s attention is somewhere else that is just happened to be at the information handling system. It is unclear whether claim should be read as “focused and attentive to a task” in parallel with “focused and attentive to other information at the information handling system.” Or whether it should be read as “focused and attentive to a task at the information handling system” in parallel with “focused and attentive to other information at the information handling system”.   
For the purpose of a compact prosecution, the claim is examined as user’s attention is on the information handling system and the claim is read as “focused and attentive to a task” in parallel with “focused and attentive to other information at the information handling system.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruhn et al, Pub. No.: 2016/0203700A1, in view of Zhang 2021/027485A1. 
With regard to claim 1:
Bruhn discloses an information handling system comprising: a processor; a plurality of sensors comprising a secure camera sensor (The sensors may include any number of temperature, humidity, sound, proximity, field, electromagnetic, magnetic sensors, cameras , paragraph 93: “Sensors and control units may be wired or wirelessly coupled to the monitoring and control modules 440, 441 or directly or indirectly coupled with the receiver 450 itself. The sensors and control units may be coupled and connected in a serial, parallel, star, hierarchical, and/or the like topologies and may communicate to the monitoring and control modules via one or more serial, bus, or wireless protocols and technologies. The sensors may include any number of temperature, humidity, sound, proximity, field, electromagnetic, magnetic sensors, cameras, infrared detectors, motion sensors, pressure sensors, smoke sensors, fire sensors, water sensors, and/or the like. The sensors may also be part of or attached to other pieces of equipment, such as exercise equipment, doors or windows, or home appliances, or may be applications or other sensors as part of mobile devices.”);  for securely communicating camera data (wherein the system uses protocol to securely commutate sensor data paragraph 92: “In embodiments, the monitoring and control modules 440, 441 may provide protocol, communication, and interface support for each sensor and/or control unit of the system. The monitoring and control module may receive and transmit readings and provide a low level interface for controlling and/or monitoring the sensors and/or control units. The readings processed by the monitoring and control modules 440, 441 may be used by the other elements of the television receiver. For example, in some embodiments the readings from the monitoring and control modules may be logged and analyzed by the data processing and storage 422 module. The data processing and storage 422 module may analyze the received data and generate control signals, schedules, and/or sequences for controlling the control units. Additionally, the data processing and storage module 422 may utilize input data to generate additional outputs. For example, the module 422 may receive from a sensor 442 information from a communicatively coupled piece of equipment. The sensor may be a part of or attached to the equipment in various embodiments. The equipment may provide information regarding movements, alarms, or notifications associated with the home, and the data processing module 422 may use this data to generate relative distance information to be output to and displayed by display device 460. In some embodiments, the monitoring and control modules 440, 441 may be configured to receive and/or send digital signals and commands to the sensors and control units. The monitoring and control modules may be configured to receive and/or send analog signals and commands to the sensors and control units..”); a service configured to: generate user awareness parameters based on data received from the plurality of sensors (the sensor detect user’s head orientation parameter to determine user awareness, paragraph 136: “In a specific embodiment, the sensor includes a camera that monitors the user's eyes to see if they are closed for a prolonged period of time. In one embodiment the camera monitors the orientation of the user's head to detect if the orientation of the user's head indicates that the user has fallen asleep.”); apply an adaptive user presence policy to the user awareness parameters based on an adaptive user presence policy (television receiver 1722 may make a change within the television distribution system based on the user's preferences or selections or based on a user profile generated by the television receiver : paragraph 227: “After sensor 1730 or the television receiver 1722 has made a determination about the user, such as that the user has fallen asleep, the television receiver 1722 may make a change within the television distribution system based on the user's preferences or selections or based on a user profile generated by the television receiver 1722 over time. For example, television receiver 1722 may transmit a command to security system device 1750 to tell the device to take an action within itself or within the entire security system. For example, the television receiver 1722 may transmit a command to device 1750 to turn the security system “on”, such as to turn on the motion sensors and/or door/window sensors within the security system. The television receiver 1722 may send such a command for the security system to turn “on” specific sensors based on the user's preferences saved in memory, or based on real time inputs received from the user (e.g. if the user is not yet asleep, or right before the user falls asleep). For example, if the user knows that the user is tired and may fall asleep shortly, the user may input a command into the television receiver 1722 to turn on certain security system sensors if the user falls asleep. Such inputs are discussed further with respect to FIG. 18. In another embodiment, the television receiver 1722 may send a command to turn on certain security system sensors that the television receiver 1722 knows the user usually turns on at that time of the day.”); and generate one or more actions to be executed by an operating system executing on the processor in response to the user awareness parameters and adaptive user presence policy (the user may input a command into the television receiver 1722 to turn on certain security system sensors if the user falls asleep. paragraph 227: “After sensor 1730 or the television receiver 1722 has made a determination about the user, such as that the user has fallen asleep, the television receiver 1722 may make a change within the television distribution system based on the user's preferences or selections or based on a user profile generated by the television receiver 1722 over time. For example, television receiver 1722 may transmit a command to security system device 1750 to tell the device to take an action within itself or within the entire security system. For example, the television receiver 1722 may transmit a command to device 1750 to turn the security system “on”, such as to turn on the motion sensors and/or door/window sensors within the security system. The television receiver 1722 may send such a command for the security system to turn “on” specific sensors based on the user's preferences saved in memory, or based on real time inputs received from the user (e.g. if the user is not yet asleep, or right before the user falls asleep). For example, if the user knows that the user is tired and may fall asleep shortly, the user may input a command into the television receiver 1722 to turn on certain security system sensors if the user falls asleep. Such inputs are discussed further with respect to FIG. 18. In another embodiment, the television receiver 1722 may send a command to turn on certain security system sensors that the television receiver 1722 knows the user usually turns on at that time of the day.”). 	
Bruhn does not disclose a policy optimizer to execute on the operating system and configured to: determine if the one or more actions result from a false user awareness detection, wherein the user awareness detection is indicative of whether a user proximate to an information handling system is focused and attentive to a task or other information at the information handling system; and if the one or more actions result from a false user awareness detection, update the adaptive user presence policy to reduce future occurrences of false user awareness detection.
However Zhang disclose a policy optimizer to execute on the operating system and configured to: determine if the one or more actions result from a false user state of mind detection, wherein the user state of mind detection is indicative of whether a user proximate to an information handling system is focused and attentive to a task or other information at the information handling system (the system determines user’s intention based on a threshold and make adjust to the threshold based on a incorrect or correct reading, paragraph 139: “ In step 518, the computer system generates thresholds, rules, and post-processing parameters. These can include rules used to specify actions to take in response to identifying specific conditions and thresholds for the confidence level for a certain condition before action is requested. For example, the condition of litter on a table may have a corresponding threshold of 80% set, so that if the confidence reaches or exceeds this level one or more users are informed of the condition. Similarly, a rule for the litter detected condition can be set to specify which action or actions for the system to take (e.g., generate a task), which users receive notifications, a time period in which the condition should be corrected (e.g., 20 minutes) before further actions are needed, etc. The rules, threshold, and post-processing parameters can be set based on user input, such as instructions provided to the system when the system is set up at a location. In addition, the system may adjust the thresholds and other parameters over time based on the situations observed. For example, if the system uses a threshold of 60% confidence for detecting a condition and users repeatedly dismiss the condition suggesting false positives are occurring in the detection, the system may increase the confidence level requirement (e.g., to a threshold of 70%) to improve the accuracy of results. In some implementations, the thresholds, rules, and post-processing parameters are determined based on image data or other data for the location or view where the model will be used.”); and if the one or more actions result from a false user state of mind detection, update the adaptive user presence policy to reduce future occurrences of false user state of mind detection (the system determines user’s intention based on a threshold and make adjust to the threshold based on a incorrect or correct reading, paragraph 139: “ In step 518, the computer system generates thresholds, rules, and post-processing parameters. These can include rules used to specify actions to take in response to identifying specific conditions and thresholds for the confidence level for a certain condition before action is requested. For example, the condition of litter on a table may have a corresponding threshold of 80% set, so that if the confidence reaches or exceeds this level one or more users are informed of the condition. Similarly, a rule for the litter detected condition can be set to specify which action or actions for the system to take (e.g., generate a task), which users receive notifications, a time period in which the condition should be corrected (e.g., 20 minutes) before further actions are needed, etc. The rules, threshold, and post-processing parameters can be set based on user input, such as instructions provided to the system when the system is set up at a location. In addition, the system may adjust the thresholds and other parameters over time based on the situations observed. For example, if the system uses a threshold of 60% confidence for detecting a condition and users repeatedly dismiss the condition suggesting false positives are occurring in the detection, the system may increase the confidence level requirement (e.g., to a threshold of 70%) to improve the accuracy of results. In some implementations, the thresholds, rules, and post-processing parameters are determined based on image data or other data for the location or view where the model will be used.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Zhang to Bruhn so the system can automatically adjust the thresholds to more accurately determine user awareness, reduce the chance for false detection over time based input data from the user.


With regard to claims 2 and 5 and 8:
Bruhn and Zhang discloses the information handling system of claim 1, wherein the service is implemented by a sensor hub implemented by a platform controller hub interfaced between the processor and the plurality of sensors (Bruhn paragraph 92: “In embodiments, the monitoring and control modules 440, 441 may provide protocol, communication, and interface support for each sensor and/or control unit of the system. The monitoring and control module may receive and transmit readings and provide a low level interface for controlling and/or monitoring the sensors and/or control units. The readings processed by the monitoring and control modules 440, 441 may be used by the other elements of the television receiver. For example, in some embodiments the readings from the monitoring and control modules may be logged and analyzed by the data processing and storage 422 module. The data processing and storage 422 module may analyze the received data and generate control signals, schedules, and/or sequences for controlling the control units. Additionally, the data processing and storage module 422 may utilize input data to generate additional outputs. For example, the module 422 may receive from a sensor 442 information from a communicatively coupled piece of equipment. The sensor may be a part of or attached to the equipment in various embodiments. The equipment may provide information regarding movements, alarms, or notifications associated with the home, and the data processing module 422 may use this data to generate relative distance information to be output to and displayed by display device 460. In some embodiments, the monitoring and control modules 440, 441 may be configured to receive and/or send digital signals and commands to the sensors and control units. The monitoring and control modules may be configured to receive and/or send analog signals and commands to the sensors and control units.”).

Claim 4 is rejected for the same reason as claim 1. 

Claim 7 is rejected for the same reason as claim 1. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamlin, Pub. NO.: 2021/0240493A1As an example, adaption service 150 manages user detection parameters by storing a configuration parameter model in database 142 and loading the configuration parameter model to the application performance plugin to determine optimal user presence detection parameters. Once the optimal user presence detection parameters are determined, adaption service 150 interfaces with firmware of ISH 42 to push the optimal user presence detection parameters to available infrared time of flight sensors, such as those integrated in the information handling system and in peripheral devices. Optimizer core service 152 loads the configuration policy to adaption service 150. As user presence and absence states are determined with the configuration policy, a user presence detection plugin of optimizer 152 core service determines false user presence state transitions, such as based upon end user reactions to actions performed at information handling system 10, like waking a system as it sleeps or detecting end user activity after a user absence determination and before the system sleeps. False user presence state transitions are logged with associated sensed parameters to local analysis to adjust the configuration policies and to pass to machine learning network location 162 for more in depth analysis..

Vaglio et al., Pub. No.: US 2021/0096636, In yet another embodiment, the present disclosure is directed to a system. The system comprises a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to: receive data from an environment system for a setting; compare the data to previous events corresponding to the setting; based on threshold being exceeded, provide an alert or risk assessment to a user; receive feedback from the user indicating whether the alert or risk assessment adjusted clinician behavior or was inaccurate; and based on the feedback, adjust the threshold to refine detection abilities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179